Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention pertains to detecting errors in an electronic device. 
The claimed invention (claim 1 as representative of the independent claims) recites in part:
“…testing a plurality of devices, each device including a test chain having a plurality of test point positions, each test point position storing test data indicative of a state of a component coupled to the test point position, the testing including: 
comparing test data in a last test point position of the test chain of each of the devices; 
shifting test data in the test chains of the devices forward by one test point position, the shifting including writing test data in the last test point position of a test chain to a first test point position in the test chain; and 
repeating the comparing and the shifting until the test data in the last test point position of each test chain when the testing is started is shifted back into the last test point position of the respective test chain.”
The prior arts of record (U.S. Patent No. 7,036,059 to Carmichael et al. as an example of such prior arts) teach testing a device with feedback to the test chain, but fail to teach the claimed specifics of:

comparing test data in a last test point position of the test chain of each of the devices; 
shifting test data in the test chains of the devices forward by one test point position, the shifting including writing test data in the last test point position of a test chain to a first test point position in the test chain; and 
repeating the comparing and the shifting until the test data in the last test point position of each test chain when the testing is started is shifted back into the last test point position of the respective test chain.”

As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1-14 and 16-23 are allowable over the prior arts of record.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111